                                      JON L. NORINSBERG
                                         ATTORNEY AT LAW
                                          225 BROADWAY
                                            SUITE 2700
                                     NEW YORK, NEW YORK 10007
                                      www.norinsberglaw.com

Bronx Office                                                                     Tel. (212) 791-5396
5938 Fieldston Road                                                              Fax (212) 406-6890
Bronx, New York 10471                                                    jmeehan@norinsberglaw.com

 Jon L. Norinsberg
    _________

 John J. Meehan                                                  May 24, 2019

VIA ECF
Honorable Carol B. Amon
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

       Re:        Andrew Smalls v. P.O. Collins., et. al.,
                  Docket No.: 14 Civ. 2326 (CBA)

Your Honor:

        I represent plaintiff Andrew Smalls in the above-referenced civil rights action brought
pursuant to 42 U.S.C. §1983. I write now to respectfully request that the Court extend the time
for plaintiff to file his motion for Attorney’s fees until thirty days (30) days after the Court
decides the parties’ respective Fed. R. Civ. P. 50 & 59 motions. Brian Francolla, Esq.,
Counsel for defendants, consents to this request.

        The reason for the request is that there is simply no reason for the parties, or the Court, to
address issue of Attorney’s fees until the Court has resolved any post-trial motion practice relating
to the Judgment entered on May 22, 2019. (Docket No. 130).

        Based on the foregoing, plaintiff respectfully requests the Court extend the time that
plaintiff has to file his motion for Attorney’s fees until thirty (30) days after the Court has ruled
on the parties’ post-trial motions.
.
        I thank the Court for its consideration.

                                                       Respectfully Submitted,


                                                             John J. Meehan

Cc: Elissa Fudim, Esq. / Brian Francolla, Esq.
    Counsel for defendants.
